Title: To James Madison from Henry Dearborn, 30 April 1810
From: Dearborn, Henry
To: Madison, James


Dear Sir,
Boston April 30th. 1810
With this you will receive a thing called a sermon, in which you will see exhibited a correct picture of New Engld. Federalism, excepting one strong feature, which the painter has not exhibited, viz. a deep rooted hostility to our present sistem of Government but he deserves great credit for having given a correct picture of the veracity, Charity, & candor of his party. Whether we shall succeed in obtaining a Republican majority in our Legislature or not, is uncertain, I think the chances about eaqual. We are now anxious to hear the result of the Newyork Elections. Mrs. Dearborn joins me in the most friendly & respectfull salutations to your self & Mrs. Madison.
H. Dearborn.
